DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-2, 4-5, 12 and 15-23 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No. 20180104812 (“Wacker”) in view of US Pub No.: 20040140362 (“Allen”) and US Pub No.: 20160016306 (“HADDON et al.”)

Regarding Claim 1, Wacker discloses a modular custom mechanic's tool accessory to hold a plurality of mechanic's tools, the custom tool accessory comprising modular mechanic's tool holders that are interconnectable to cooperatively hold a plurality of mechanic's tools, each mechanic's tool holder comprising: 
(a)    a body (best seen in Figs. 2A-C;
(d)    a tool holding portion disposed on the body to engage and hold the tool, the tool holding portion comprising:
a first base section (230); a first wall (215) having an inclined inner surface disposed at an angle projecting upward  and laterally outward from a side of the first base section; and
a second wall (220) spaced from and extending along the first wall, the second wall having an inclined inner surface disposed at an angle projecting upward and laterally outward from to opposite side of the base section form the location of the first wall (See V-shaped tool holding portion, [0071])
Wacker acknowledges it is known in the art customize a tool holder by providing a color coded indicator [0046], Figs. 2A-2C); but does not disclose the missing tool indicator and a plurality of tongues and receiving grooves.
Allen demonstrates it is known in the art to provide a tool organizer a missing mechanic’s tool color indicator the color of the missing mechanic's tool indicator is unrelated to the color of the mechanic's tool and the color of the missing mechanic's tool indicator is of the same color as that of a missing mechanic's tool indicator of another mechanic's tool holder to which the mechanic's tool holder is interconnected; [0012], see Fig. 5)
It would have been obvious to one having skill in the art before the effective filing date of the invention that the tool taught by Wacker could be configured with a missing tool indicator having a coded indictor on each tool holder to demonstrate a tool is missing as taught by Allen so that the mechanic is alerted when a tool is missing ([0012]).
Haddon et al. discloses a custom tool accessory to hold a tool, the custom tool accessory comprising:
a body (10);
a plurality of tongues (16) disposed at a first side of the body;
a plurality of receiving groove (at each side of each projections) disposed at a second side of the body opposite from the first side of the body; and
a tool holding portion (12) disposed on the body to hold the tool.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the tool taught by the combination could be configured with a plurality of tongue on the first side of the body engageable with a groove of a first adjacent tool accessory and the tongue receiving groove disposed on the second side pf the body engageable with the tongue of a second adjacent tool accessory, similar to 
Regarding Claim 2, the combination discloses (Wacker) wherein a magnet disposed on a bottom surface of the base (125, 245) to magnetically connect the custom mechanic’s tool accessory to a metal surface.
Regarding Claim 4, the combination discloses (Haddon et al.) discloses wherein the plurality of tongues (16) has a shape to correspond to and fit within the tongue receiving grooves.
Regarding Claim 5, the combination discloses (Haddon et al.) wherein the shape is a rectangular shape.
Regarding Claim 12, the combination discloses (Wacker), wherein the first wall and the second wall are disposed at an angle with respect to a bottom surface of the body (as modified in shape, as taught in [0017]).
Regarding Claim 15, the combination discloses (Haddon et al.) wherein the first wall having an upright outer surface and the tongues (16) extending in an upright orientation along the upright outer surface of the first wall.
Regarding Claim 16, the combination discloses (Haddon et al.) wherein the receiving grooves (between each tongue) is built into the second upright wall.
Regarding Claim 17, the combination discloses (Haddon et al.) wherein:
the second upright wall extends upward from the base section to an upper end; and the tongue receiving groove (between each tongue) is built into a lower portion of the second upright wall.
Regarding Claim 18, the combination discloses (Haddon et al.) wherein the tongue receiving grooves (20a) extends upwardly along the second upright wall from the base section thereof.
Regarding Claim 19, the combination discloses the claimed invention but does not disclose the upright wall with a strip extending along the upper end. It would have been obvious to one having skill in the art before the effective filing date of the invention to provide an identification strip along the upper end of the upright wall of the tool holder as taught by both Wacker and Allen, because of variety of identifying markers could be used, to provide and alternate identification means. As modified, wherein the upper end of the second upright wall is configured to receive a label strip extending along the upper end of the second upright wall, said label strip having indicia to indicate the mechanic’s tool to be held by the custom mechanic’s tool accessory.

Regarding Claim 20-22, the combination discloses (Wacker) the custom mechan’s tool holder Claim 20-wherein (a)    further comprising a third upright wall (215) spaced from the second upright wall by a second base section (230), the third upright wall extending along the second upright wall and having an inclined inner surface disposed at an angle projecting upward laterally outward from an opposite side of the base section from the location of the second wall;
(b)    wherein the second wall (220) having an inclined inner surface opposite the inclined inner surface of the third wall to cooperatively define a second mechanic’s tool holding portion with the third wall; and
Claim 21- wherein the at least one tongue receiving groove(20a) is built into the third upright wall (As modified by Haddon et al.); Claim 22-  , the combination discloses the claimed invention but does not disclose the upright wall with a strip extending along the upper end. It would have been obvious to one having skill in the art before the effective filing date of the invention to provide an identification strip along the upper end of the upright wall of the tool holder as taught by both Wacker and Allen, because of variety of identifying markers could be used, to provide and alternate identification means. As modified, wherein the upper end of the second upright wall is configured to receive a label strip extending along the upper end of the second upright wall, said label strip having indicia to indicate the tool to be held by the custom tool accessory.
Regarding Claim 23, the combination discloses (Wacker) wherein the mechanic's tools comprise wrenches and screw drivers.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 12 and 15-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637